Citation Nr: 0618153	
Decision Date: 06/21/06    Archive Date: 06/27/06	

DOCKET NO.  03-36 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral ankle 
disability secondary to service-connected disability.

2.  Entitlement to service connection for a cervical spine 
disability secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran had active service from May 1983 to June 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

In a February 2004 statement from the veteran's 
representative, the representative indicates that a 
determination should be made as to whether or not the 
veteran's currently manifested pes planus was incurred in or 
aggravated during his active service.  The Board construes 
this as a claim of service connection for bilateral pes 
planus.  This claim is referred to the RO for its 
consideration.


FINDINGS OF FACT

1.  The veteran does not currently have a bilateral ankle 
disorder.

2.  The veteran does not currently have a cervical spine 
disorder that is related to service-connected disability.


CONCLUSIONS OF LAW

1.  A bilateral ankle disorder is not proximately due to or 
the result of service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.310 (2005).

2.  A cervical spine disorder is not proximately due to or 
the result of service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131, 5102, 5103, 5103A, 5107; 38 C.F.R. § 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), it was 
held, in part, that a Veterans Claims Assistance Act of 2000 
(VCAA) notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on the claim for VA 
benefits.  In this case, the veteran filed his claim for 
service connection for bilateral ankle disability and 
cervical spine disability as secondary to service-connected 
disabilities in January 2001.  In February 2002 he was 
provided notice by official letter in accordance with the 
VCAA, prior to the April 2002 initial AOJ decision which 
denied service connection for bilateral ankle disability and 
cervical spine disability as secondary to service-connected 
disability.

The decision in Pelegrini, held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) must:  (1) Inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide; and (4) request or tell 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim.  18 Vet. App. 120-121.

The content of the February 2002 notice provided to the 
veteran has fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), including 
providing the veteran notice to submit any relevant evidence 
in his possession by informing him of what evidence was 
needed and that he should send the evidence needed as soon as 
possible.  The February 2002 letter informs the veteran of 
what is needed to establish service connection for disability 
as secondary to service-connected disability.  Although it 
provides this information in connection with the claims for 
bilateral ankle disability, and does not specifically provide 
the information in conjunction with the claim for service 
connection for a cervical spine disability, the veteran has 
not been prejudiced.  The February 2002 letter specifically 
identifies his claim for service connection for cervical 
spine disability, and by informing the veteran of what is 
necessary to establish secondary service connection the 
veteran has been provided the necessary information with 
respect to establishing service connection on a secondary 
basis.  The Board finds that there is no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), it 
was held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of the disability.  
Although the veteran has not received notification regarding 
the degree of disability and the effective date of the 
disability, in light of the Board's denial herein, these 
issues are rendered moot.

VA and private treatment records have been obtained and the 
veteran has been afforded a VA examination.  He has indicated 
that he does not desire a personal hearing.  His 
representative, in a February 2004 statement, has indicated 
the belief that the issue of entitlement to service 
connection for pes planus must be adjudicated prior to the 
adjudication of the claim for service connection for 
bilateral ankle disability as secondary to service-connected 
disability because if service connection were granted for 
bilateral pes planus it could be relevant in determining 
whether the veteran has a bilateral ankle disability that is 
proximately due to service-connected disability.  A review of 
the record reflects that there is no competent medical 
evidence indicating that the veteran currently has a 
bilateral ankle disorder, however.  In the absence of 
competent medical evidence indicating that the veteran 
currently has a bilateral ankle disorder, it would be 
irrelevant whether service connection were granted for 
bilateral pes planus.

The Board is satisfied that the RO has complied with the duty 
to assist requirements of the VCAA and the implementing 
regulations.  There is no indication that any additional 
notification or development could be accomplished.

For secondary service connection, it must be shown that the 
disability for which the claim is made is proximately due to 
or the result of service-connected disease or injury or that 
service-connected disease or injury has chronically worsened 
the disability for which service connection is sought.  
38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc).

Service connection is in effect for right knee arthritis, 
evaluated as 10 percent disability; left knee arthritis, 
evaluated as 10 percent disabling; and left thumb deformity, 
right hand thumb index finger web space scar, and right knee 
scar, all evaluated as noncompensably disabling.

Bilateral Ankle Disorder

A review of service medical records and post service private 
and VA treatment records reflect that the veteran has never 
been diagnosed with having a chronic ankle disability.  The 
reports of VA examinations, dated in July 1992, November 
1996, and October 1999, reflect no complaints or findings of 
any ankle disability.  The veteran was noted to have a normal 
gait in November 1996 and October 1999.  

The report of a March 2002 VA examination reflects that the 
veteran complained with respect to his ankles and the 
examiner indicated that those complaints were related to 
right pes planus and not the veteran's service-connected knee 
condition.  The examiner offered an impression that indicates 
that X-rays of the veteran's ankles were normal and there was 
insufficient clinical evidence at present to warrant a 
diagnosis of any acute or chronic disorder or residuals 
thereof.

On the basis of the evidence of record, as analyzed above, 
there is no competent medical evidence indicating that the 
veteran now has or has ever had a chronic disability of his 
ankles and there is competent medical evidence indicating 
that he does not currently have a chronic disability of his 
ankles.  In the absence of proof of a present disability, 
there can be no valid claim for service connection as 
Congress has specifically limited entitlement to service 
connection to cases where such incidents have resulted in a 
disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  
Therefore, a preponderance of the evidence is against the 
claim of service connection for bilateral ankle disability as 
secondary to service connected disability.

Cervical Spine

Service medical records are silent for any findings with 
respect to chronic cervical spine disability.  The reports of 
July 1992, November 1996, and October 1999 VA examinations 
reflect no complaints or findings with respect to the 
veteran's cervical spine.

Reports of March and April 2001 VA examinations reflect that 
the veteran had degenerative changes at C5-6.  The report of 
a September 2001 VA MRI indicates that the veteran had a disc 
bulge and osteophytic spurs at C5-6.  September 2001 VA 
treatment records reflect that the veteran had been in a 
motor vehicle accident that month and had cervical strain as 
a result of that motor vehicle accident.  A November 2001 VA 
treatment record indicates that the veteran reported that he 
felt a snap in his neck while combing his hair, with pain 
thereafter.

On the basis of the above review of the evidence there is no 
competent medical evidence indicating that the veteran's 
currently manifested cervical spine disorder is proximately 
due to or been chronically worsened by any service-connected 
disability, including his service-connected bilateral knee 
disability.  The competent medical evidence either does not 
associate the cervical spine disability with any particular 
causation or associates cervical strain with a motor vehicle 
accident in September 2001.  Therefore, the Board concludes 
that a preponderance of the evidence is against the claim for 
service connection for a cervical spine disorder secondary to 
service-connected disability.


ORDER

Service connection for bilateral ankle disorder secondary to 
service-connected disability is denied.

Service connection for cervical spine disorder secondary to 
service-connected disability is denied.



	                        
____________________________________________
	MILO H. HAWLEY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


